Exhibit 10.33

EXECUTIVE CONSULTING AGREEMENT

THIS EXECUTIVE CONSULTING AGREEMENT (this “Agreement”), dated as of October 12,
2010, (the “Effective Date”) is entered into by and between GenMark Diagnostics,
Inc. (the “Company”), and Kuranda Partners LLC (“Consultant”).

RECITAL

The Company wishes to engage Consultant to provide consulting services on the
terms set forth on attached Exhibit A, and Consultant is willing to provide such
services on such terms.

NOW, THEREFORE, IT IS AGREED:

1. Duties and Services. Consultant shall provide such consulting services as
described on Exhibit A, and such other services as may be mutually agreed upon
by the parties from time to time (the “Services”). Performance of the Services
shall be governed by the terms and conditions of this Agreement.

2. Term and Termination. This Agreement shall be for a term commencing on
August 12, 2010 and continuing until July 30, 2011, unless sooner terminated by
written notice from one party to the other.

3. Compensation. As compensation for the Services to be provided hereunder, and
conditioned upon Consultant’s performance of such services, Consultant shall be
entitled to fees as set forth on Exhibit B.

4. Independent Contractor. Consultant’s relationship with the Company is that of
an independent contractor, and nothing in this Agreement is intended to, or
should be construed to, create a partnership, agency, joint venture or
employment relationship. Accordingly, Consultant will not be entitled to any of
the benefits that Company may make available to its employees; and Consultant is
solely responsible for, and will file, on a timely basis, all tax returns and
payments required to be filed with, or made to, any federal, state or local tax
authority with respect to the performance of services and receipt of fees under
this Agreement.

5. Inventions.

(a) Company Inventions. All designs, artwork, improvements, inventions, works of
authorship, information fixed in any tangible medium of expression, moral
rights, trademarks, know-how, ideas, and all other subject matter protectable
under patent, copyright moral right, mask work, trademark, trade secret or other
laws (“Inventions”), made, conceived or developed by Consultant, alone or with
others, which result from the Services or any other services provided by
Consultant from the first day of engagement by the Company, together with all
related intellectual property rights, shall be the sole property of the Company
(“Company Inventions”).

(b) Out-of-Scope Inventions. If Consultant incorporates any Inventions relating
in any way to the Company’s business or demonstrably anticipated research or
development that were conceived, reduced to practice, created, derived,
developed or made by Consultant either outside the scope of Consultant’s
Services for the Company under this Agreement or prior to the execution of this
Agreement (collectively, the “Out-of-Scope Inventions”) into any of the Company
Inventions, Consultant hereby grants to the Company a royalty-free, irrevocable,
worldwide, fully paid-up license (with rights to sublicense through multiple
tiers of sublicensees) to practice all applicable patent, copyright, moral
right,



--------------------------------------------------------------------------------

mask work, trade secret and other intellectual property rights relating to any
Out-of-Scope Inventions that Consultant incorporates, or permits to be
incorporated, in any Company Inventions. Consultant agrees that Consultant will
not incorporate, or permit to be incorporated, any Inventions conceived, reduced
to practice, created, derived, developed or made by others or any Out-of-Scope
Inventions into any Company Inventions without the Company’s prior written
consent.

(c) Assignment, Disclosure and Assistance. Consultant agrees to promptly
disclose to the Company every Company Invention. Consultant hereby assigns and
agrees to assign to the Company or its designee its entire right, title and
interest worldwide in all such Company Inventions and any associated
intellectual property rights. Consultant agrees to assist the Company in any
reasonable manner to obtain and enforce for the Company’s benefit patents,
copyrights, maskworks, and other property rights in such Company Inventions in
any and all countries, and Consultant agrees to execute, when requested, patent,
copyright or similar applications and assignments to the Company and any other
lawful documents deemed necessary by the Company to carry out the purpose of
this Agreement.

6. Confidential Information.

(a) Definition of Confidential Information. “Confidential Information” as used
in this Agreement shall mean all technical and non-technical information
including copyright, trade secret, and proprietary information, including,
without limitation, customer data, customer information, information related to
the current, future and proposed products and services, financial information,
procurement requirements, purchasing information, manufacturing information,
business forecasts, sales and merchandising and marketing plans and all other
information of the Company. “Confidential Information” also includes proprietary
or confidential information of any third party who may disclose such information
to the Company or Consultant in the course of the Company’s business.

(b) Nondisclosure and Nonuse Obligations. Except as permitted in this paragraph,
Consultant shall not use, disclose or disseminate any Confidential Information
of the Company. Consultant may use the Confidential Information of the Company
solely to perform its obligations under this Agreement for the benefit of the
Company. Consultant will exercise the same degree of care as it takes to protect
its own confidential information, but in no event less than reasonable care.

(c) Injunctive Relief. It is understood and agreed that money damages would not
be a sufficient remedy for a breach of Consultant’s confidentiality obligations
under this Agreement and that the Company shall be entitled to injunctive relief
as a remedy for any such breach. Such remedy shall not be deemed to be the
exclusive remedy for the breach of Consultant’s obligations under this
Section 6(c), but will be in addition to all other available legal or equitable
remedies.

(d) Exclusions from Nondisclosure and Nonuse Obligations. Consultant’s
obligations under this Section 6 with respect to any portion of the Confidential
Information of the Company shall not apply to any such portion that Consultant
can demonstrate (i) was in the public domain at or subsequent to the time such
portion was communicated to Consultant by the Company through no fault of
Consultant, or (ii) was rightfully in Consultant’s possession free of any
obligation of confidence at or subsequent to the time such portion was
communicated to Consultant by the Company. A disclosure of Confidential
Information by Consultant either in response to a valid order by a court or
other governmental body, otherwise required by law, or necessary to establish
the rights of either party under this Agreement shall not be considered a breach
of this Agreement or a waiver of confidentiality for other purposes, provided,
however, that Consultant shall provide prompt prior written notice thereof to
the Company to enable the Company to seek a protective order or otherwise
prevent such disclosure.

 

2



--------------------------------------------------------------------------------

7. Ownership and Return of Company Property. All materials furnished to
Consultant by the Company, whether delivered to Consultant by the Company or
made by Consultant in the performance of services under this Agreement
(collectively, the “Company Property”) are the sole and exclusive property of
the Company, and Consultant hereby does and will assign to the Company all
rights, title and interest Consultant may have or acquire in the Company
Property. At the Company’s request and no later than five (5) days after such
request, Consultant shall, at the Company’s option, destroy or deliver to the
Company (i) all Company Property, (ii) all tangible media of expression in
Consultant’s possession or control that incorporate or in which are fixed any
Confidential Information of the Company, and (iii) written certification of
Consultant’s compliance with Consultant’s obligations under this Agreement.

8. No Violation of Third Party Rights. Consultant shall not communicate any
information to the Company in violation of the proprietary rights of third
parties.

9. Warranty. Consultant shall perform the Services under this Agreement in a
workmanlike and commercially reasonable manner, with a standard of diligence and
care normally employed by qualified persons in the performance of comparable
work in the same or similar locality. Consultant shall devote sufficient effort
and resources to the performance of the Services and shall be responsive to the
Company’s reasonable needs and requests in so doing. Consultant warrants that
there is no other contract or duty on Consultant’s part that conflicts with or
is inconsistent with this Agreement. Consultant will comply with all applicable
specifications, laws, ordinances, rules, regulations, orders, licenses, permits
and other contractual or governmental requirements.

10. Miscellaneous.

(a) Successors and Assigns. Consultant may not subcontract or otherwise delegate
Consultant’s obligations under this Agreement without the Company’s prior
written consent. Subject to the foregoing, this Agreement will be for the
benefit of the Company’s successors and assigns, and will be binding on
Consultant’s assignees.

(b) Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows, with notice deemed given as
indicated: (a) by personal delivery, when delivered personally; (b) by overnight
courier, upon written verification of receipt; (c) by telecopy or facsimile
transmission, upon acknowledgement of receipt of electronic transmission; or
(d) by certified or registered mail, return receipt requested, upon verification
of receipt. Notice shall be sent to the addresses set forth in this Agreement or
to such other address as either party may specify in writing.

(c) Governing Law. This Agreement shall be governed in all respects by the laws
of the state of California, without giving effect to conflicts of law
principles. Venue for any dispute arising under this Agreement will lie
exclusively in the state or federal courts located in the County of San Diego of
the state of California.

(d) Severability. If any provision of this Agreement is held by a court of law
to be illegal, invalid or unenforceable, that provision shall be deemed amended
to achieve as nearly as possible the same economic effect as the original
provision, and the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby.

(e) Entire Agreement. This Agreement constitutes the entire agreement, and
supersedes all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof, and is not intended
to confer upon any party other than the parties hereto any rights or remedies
hereunder.

 

3



--------------------------------------------------------------------------------

(f) Waiver; Amendment; Modification. No term or provision hereof will be
considered waived by the Company, and no breach excused by the Company, unless
such waiver or consent is in writing signed by the Company. Any such waiver by
the Company of, or consent by the Company to, a breach of any provision of this
Agreement by Consultant, shall not operate or be construed as a waiver of,
consent to, or excuse of any other or subsequent breach by Consultant. This
Agreement may be amended or modified only by mutual agreement of duly authorized
representatives of the parties in writing.

(g) Survival. The rights and obligations contained in this Agreement, which by
their nature require performance following termination, shall survive any
termination or expiration of this Agreement.

(h) Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one instrument.

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
Effective Date.

 

   

“CONSULTANT”

 

   

            KURANDA PARTNERS LLC

 

Dated:   10/12/2010   By:  

/s/ Christopher Gleeson

             Christopher Gleeson      

“COMPANY”

 

   

            GENMARK DIAGNOSTICS, INC.

 

Dated:

  10/12/10   By:  

/s/ Jennifer Williams

      Name:     Jennifer Williams       Title:       SVP, Ops, Quality, HR  



--------------------------------------------------------------------------------

EXHIBIT A

Consulting Services

Consultant shall cause Christopher Gleeson to serve as the Company’s interim
Chief Executive Officer. Subject to the supervisory powers of the Board of
Directors, Mr. Gleeson shall perform such duties as shall be reasonably assigned
to him by the Board of Directors, consistent with the expectations set forth in
the Executive Consulting Agreement (including the exhibits thereto). Mr. Gleeson
shall have general charge of the business and affairs of the Company.
Mr. Gleeson shall keep the Board of Directors fully informed with respect to his
duties and shall freely consult with them concerning the business of the
Company. Mr. Gleeson shall perform all the functions and all such duties as are
customarily incident to his role as interim Chief Executive Officer. Mr. Gleeson
may sign, with the Secretary or any other officer of the corporation thereunto
authorized by the Board of Directors, certificates for shares of the
corporation, any deeds, mortgages, bonds, contracts, or other instruments that
the Board of Directors has authorized to be executed, except in cases where the
signing and execution thereof shall be expressly delegated by the Board of
Directors or by the Company’s Bylaws to some other officer or agent of the
Company, or shall be required by law to be otherwise signed or executed; and in
general shall perform all duties incident to the office of Chief Executive
Officer and such other duties as may be prescribed by the Board of Directors
from time to time.

The Company anticipates that Mr. Gleeson will perform his services principally
from the Company’s headquarters located in Carlsbad, California.

 

6



--------------------------------------------------------------------------------

EXHIBIT B

Payment of Fees

The parties agree that fees for the Services and any subsequently agreed upon
Services to be provided shall be paid to Consultant as follows:

1. Cash Compensation. There will be no cash compensation paid for the
performance by Mr. Gleeson of the Services.

2. Equity Compensation. Mr. Gleeson has been granted 109,375 shares of Company
restricted common stock under the Company’s 2010 Equity Incentive Plan (the
“Plan”), which shall vest in two equal tranches (a) the first tranche of
54,687.5 shares shall vest on January 30, 2011, and (b) the second tranche of
54,87.5 shares shall vest on July 30, 2011. In the event the Company terminate
this agreement without Cause as defined below, prior to July 30, 2011, all
109,375 shares will fully vest on the termination date. If Mr. Gleeson is
terminated with Cause, or resigns before July 30, 2011, Mr. Gleeson shall not be
entitled to retain any Company stock contemplated by this paragraph other than
the shares which have vested as of the date of Mr. Gleeson’s termination.

3. Temporary Housing Benefit. To assist in providing temporary housing in
Carlsbad while Mr. Gleeson performs the duties required by this Agreement, and
subject to Mr. Gleeson’s continued provision of the Services and the
satisfactory performance of the duties referenced on Exhibit A, Company agrees
to provide Mr. Gleeson reimbursement for temporary housing at a rate not to
exceed $5,000.00 per month for the period from August 9, 2010 to July 30, 2011,
or such earlier time at which Mr. Gleeson no longer serves as the Company’s
interim Chief Executive Officer. In order to obtain reimbursement for temporary
housing, Mr. Gleeson will be required to submit a monthly expense report, with
appropriate receipts. The Company does not make any representations regarding
the tax consequences of this benefit and Mr. Gleeson is advised to obtain
Mr. Gleeson’s own tax counsel for such information and guidance.

4. Definition of Cause. For purposes of this Agreement, “Cause” is defined as:
(a) acts or omissions constituting gross negligence, recklessness or willful
misconduct on the part of Mr. Gleeson with respect to Mr. Gleeson’s obligations
or otherwise relating to the business of Company; (b) any acts or conduct by
Mr. Gleeson that are materially adverse to Company’s interests; (c) Mr.
Gleeson’s material breach of this Agreement; (d) Mr. Gleeson’s breach of
Company’s Employee Innovations and Proprietary Rights Agreement; (e) Mr.
Gleeson’s conviction or entry of a plea of nolo contendere for fraud,
misappropriation or embezzlement, or any felony or crime of moral turpitude or
that otherwise negatively impacts Mr. Gleeson’s ability to effectively perform
his duties hereunder; or (f) Mr. Gleeson’s willful neglect of duties as
determined in the sole and exclusive discretion of the Board of Directors.

 

7